966 F.2d 534
30 Wage & Hour Cas. (BNA) 1632, 122 Lab.Cas.P 35,681
NEVADA HIGHWAY PATROL ASSOCIATION, Jerry Seevers, RobertWoodruff, Roy Hutchings, John Rosa, Russ Benzler,Tim Hall, et al., Plaintiffs-Appellants,v.STATE OF NEVADA, DEPARTMENT OF MOTOR VEHICLES AND PUBLICSAFETY, Nevada Highway Patrol Division,Defendants-Appellees.
No. 88-15642.
United States Court of Appeals,Ninth Circuit.
June 26, 1992.

Before:  GOODWIN, HALL and NOONAN, Circuit Judges.

ORDER WITHDRAWING OPINION

1
The opinion filed March 28, 1990 and appearing at 899 F.2d 1549 (9th Cir.1990) was greeted with a petition for rehearing which prompted this court to request from the Supreme Court of Nevada answers to certified questions about Nevada law.


2
The opinion of the Supreme Court of Nevada has now been received, and being fully advised, we are satisfied that the opinion previously published should be withdrawn.